DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 06/02/21, is acknowledged.

Claim Status
3.  Claims 1-20 are pending. Claims 3-4, 6-7, 9, 11, 13-17 and 20 are amended. Claims 17-20 and have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/21. Claims 1-16 are under examination.

Information Disclosure Statement
4.  The information disclosure statements (IDS) submitted on 05/28/20 and 07/16/21 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.  Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (e.g. abstract ideas: mathematical concepts and mental processes) without significantly more. 
Claims recite “…calculating a susceptibility score reflecting the susceptibility of the glucose metabolizing microorganism to the antibiotic agent based on a relation between the predetermined concentration of the agent with antibiotic activity, the glucose concentration data obtained in step c), and the time-resolved glucose concentration data obtained in step a).…” and further “...wherein the susceptibility score is a qualitative susceptibility score” (see claims 7-8); or “...wherein the susceptibility score is a quantitative susceptibility score...” (see claims 9-10); which amount to mental processes (i.e. concepts performed in the human mind including observation, evaluation, judgement, and/or opinion) and mathematical concepts (i.e. calculating susceptibility scores by comparing to control conditions); see Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. Therefore, although the claims are drawn to a statutory category, i.e. a method; and thus, Step 1 of the subject matter eligibly analysis is yes; the claims also recite judicial exception(s), e.g., mathematical concepts and mental processes; and accordingly, Step 2A, prong 1, is also yes. 
The judicial exception(s) is not integrated into a practical application because the positively recited steps of cultivating microorganisms in glucose with (experimental condition) and without (control condition) an antibiotic and measuring glucose levels, and/or obtaining data corresponding to time(s) or concentration(s), merely amount to pre-solution data gathering steps required to subsequently execute the mental 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all other claim limitations only encompass details of the pre-solution data gathering steps needed to subsequently conduct the mental calculations. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exceptions (i.e. abstract ideas: mental processes of observing, evaluating, and making judgments/opinions and mathematical calculations of calculating qualitative and/or quantitative scores).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually because there is nothing significant beyond the sum of their parts taken separately. It is also noted that simply appending well-understood, routine, conventional activities previously known to the scientific community, specified at a high level of generality, to the judicial exception would not be sufficient; see MPEP 2106.05(d) and the Berkheimer Memo issued on April 20, 2018. 
Therefore, Step 2B is no and the claims are rejected as ineligible subject matter under 35 U.S.C. 101.  
Claim Rejections - 35 USC § 112
7.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.  Claims 9-11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In the instant case, the limitations following the phrase are interpreted as exemplary, but not required.
Claim 11 is indefinite because it is unclear how the measurement of glucose “involves” a frequency measurement as compared to claims 12 and 13, each of which “is a measure of a ... frequency”. Thus, clarification is required to ascertain what is included and what might be excluded from claim 11.
Claim 16 is indefinite because the lack of punctuation allows at least two interpretations. For example, are the choices for the broth [(A) Mueller-Hinton and (B) Brain Heart Infusion, supplemented with glucose] OR [(a) Mueller-Hinton supplemented with glucose and (b) Brain Heart Infusion supplemented with glucose]? Thus, 
Other dependent claims do not clarify the issues identified above.

Claim Rejections - 35 USC § 102
9.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11. Claims 1-11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordmann et al. 2016 (EP 3 070 175 A1; of record).
	  Nordmann teaches methods for determining susceptibility of bacteria to antibiotics comprising incubating Enterobacteriaceae bacteria in multiwell plates comprising a liquid growth medium, including Mueller-Hinton broth, comprising one or more aldohexoses, including glucose; both with and/or without an antibiotic at defined concentrations; and a pH indicator for providing color; wherein the metabolism of glucose under both conditions is monitored and compared (e.g. see abstract; [0012-
	Therefore, Nordmann anticipates the invention as claimed. 

Claim Rejections - 35 USC § 102
12. Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morales et al. 2007 (An electrochemical method for simultaneous detection and identification of Escherichia coli, Staphylococcus aureus, and Salmonella choleraesuis using a glucose oxidase-peroxidase composite biosensor; The Analyst; 132: 572-578).
	Morales teach methods for screening the susceptibility of bacteria toward several antibiotics comprising quantification of glucose consumption using a graphite-Teflon-E. coli, S. aureus, and S. choleraesuis, with and without several antibiotics at different concentrations, such that 24 different solutions were prepared and incubated simultaneously for at least 3 hours prior to monitoring for glucose concentrations (e.g. page 573-574, Materials and Methods; and Figures 1A and 4; Table 1; meeting limitations found in instant claims 1-6 and 9-15). Morales demonstrated each microorganism exhibited a different antibiotic susceptibility profile sufficient to differentiate among them (i.e. both qualitative and quantitative metrics; e.g. page 577 and Table 2; also meeting limitations found in instant claims 1, 4, 7, and 8). 
	Therefore, Morales anticipates the invention as claimed.

Conclusion
13. No claims are allowed.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or 

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
July 27, 2021